THE THIRTEENTH COURT OF APPEALS

                                   13-20-00294-CV


                              AGC Custom Homes, Inc.
                                         v.
                              Aaron and Ashley Gabbard


                                 On Appeal from the
                      443rd District Court of Ellis County, Texas
                           Trial Court Cause No. 102185


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

April 29, 2021